377 So. 2d 34 (1979)
John L. HOUSTON, Appellant,
v.
FLORIDA PAROLE & PROBATION COMMISSION and Clarence Desye, Appellees.
No. SS-85.
District Court of Appeal of Florida, First District.
November 19, 1979.
John L. Houston, pro se.
Michael Davidson, Gainesville, Gen. Counsel, for appellee.
PER CURIAM.
This cause is before us upon a Petition for a Writ of Mandamus. Petitioner alleges that his presumptive parole release date was determined by a hearing panel consisting of only one hearing examiner; Section 947.095, Fla. Stat., requires that such hearing panels consist of two examiners.
Section 947.173, Fla. Stat., provides for an administrative review, upon request, of presumptive parole release date determinations. Petitioner's failure to assert exhaustion of such administrative remedy precludes relief here. School Board of Flagler County v. Hauser, 293 So. 2d 681 (Fla. 1974).
Accordingly, said petition is DENIED.
MILLS, C.J., LARRY G. SMITH and WENTWORTH, JJ., concur.